MEMORANDUM **
Jose Aguilar-Lopez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider the BIA’s order denying his motion to reopen as untimely. To the extent that we have jurisdiction it is pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to reconsider, Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005), and we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Aguilar-Lopez’s motion to reconsider, because the motion did not identify an error of fact or law in the BIA’s prior order denying Aguilar-Lopez’s motion to reopen as untimely and concluding he was not entitled to equitable tolling. See 8 C.F.R. § 1003.2(b)(1); Iturribarria v. INS, 321 F.3d 889, 899 (9th Cir.2003).
We lack jurisdiction to review the underlying order of deportation, issued in 1991, as this petition for review is untimely as to that order. See Martinez-Serrano v. INS, 94 F.3d 1256,1258 (9th Cir.1996).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.